ORDER

PER CURIAM.
Defendant Raymond Bonds appeals the judgment entered upon his conviction of assault in the first degree and armed criminal action. The trial court sentenced him to ten years’ imprisonment for the assault, to be served consecutively with three years’ imprisonment for armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).